DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 12/14/2020 and 12/16/2021 have been considered as edited and are included in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cultivation container includes a wick in claim 9 and wherein the cultivation bed is configured to slide on the shelf along the rail in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the water level sensor (210) appears to be part of the cultivation bed (100) as shown which is inconsistent with the rest of the specification. It is suggested that Fig. 3 be updated to clearly indicate that the water level sensor (310) is below and not part of the cultivation bed (100). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Every reference to “disposed at” should be changed to --disposed in-- or --disposed on-- or --disposed adjacent to-- based on the if the reference is an object inside another object, an object that is placed on another object, or an object placed adjacent to another object, respectively.
Paragraph [0017] states “a lower end of the wick may be disposed at the opening of the cultivation container” which is inconsistent with how the lower end of the wick is referenced within the rest of the specification, i.e. “disposed adjacent to the opening”. 
Paragraph [0079] states “As illustrated in Fig. 7, the bottom surface of the water supply part 136 may be formed to be inclined in one direction”. It appears this passage should be referencing Fig. 8 of the Drawings. 
Appropriate correction is required.
Claim Objections
Claims 1, 7, 9, 12, and 19 are objected to because of the following informalities:  
In claim 1, line 4, “a shelf that is disposed at the cultivation space” should be changed to --a shelf that is disposed in the cultivation space--.
In claim 7, line 2, “an inlet that is disposed at the cultivation bed” should be changed to --an inlet that is disposed on the cultivation bed--.
In claim 9, line 3, “a lower end of the wick is disposed at the opening of the cultivation container” should be changed to --a lower end of the wick is disposed adjacent to the opening of the cultivation container--.
In claim 12, line 4, “a shelf that is disposed at the cultivation space” should be changed to --a shelf that is disposed in the cultivation space--.
In claim 19, line 2, “an inlet that is disposed at the cultivation bed” should be changed to --an inlet that is disposed on the cultivation bed--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “a shelf that is disposed at the cultivation space and includes a water level sensor” in line 4. It is unclear how the shelf includes the sensor. Is the sensor placed above the shelf? Is the sensor a part of the shelf? Is the sensor below the shelf?
Claim 3 recites the limitation “an elastic member that is disposed between the water level sensor and the shelf” in line 2. It is unclear how the elastic member is between the water level sensor and the shelf, when in claim 1, it is recited the shelf includes a water level sensor.
Claim 3 recites the limitation "the bottom surface f the water supply part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “an elastic member that is disposed between the water level sensor and the shelf” in line 2. It is unclear how the elastic member is between the water level sensor and the shelf, when in claim 1, it is recited the shelf includes a water level sensor.
Claim 15 recites the limitation "the bottom surface f the water supply part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-11, 13-14, and 16-20 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103416292, machine translation attached) in view of Golgotiu et al. (CN 103747668, machine translation attached).
Regarding claim 1, Wang et al. discloses a plant cultivating apparatus (Fig. 7) comprising: a main body (1) that defines a cultivation space (space within the main body) and includes a door (2) configured to open or close the cultivation space; a water level sensor (44), a cultivation bed (37) that defines a receiving space (Figs. 10 and 11), and that includes a water supply part (59) that is disposed at a bottom surface of the cultivation bed (37) and configured to store water ((59) is a holding tank); and a cultivation container (39) that is disposed above the water supply part (59) of the cultivation bed (37), and wherein the water level sensor (44) is configured to measure an amount of the water stored in the water supply part of the cultivation bed (paragraph [0066] of machine translation).
Wang et al. does not explicitly disclose a shelf that is disposed at the cultivation space and includes the water level sensor; the cultivation bed disposed on the shelf, wherein the water supply part of the cultivation bed is positioned above the water level sensor of the shelf. 
Golgotiu et al. teaches a shelf (64) that is disposed at the cultivation space and includes the water level sensor (66); the water supply part (16) disposed on the shelf (64), wherein the water supply part (Fig. 8 shows water supply (16)) is positioned above the water level sensor (66) of the shelf (64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. to include a shelf to place the cultivation bed, and to provide a water level sensor with the shelf as taught by Golgotiu et al. in order to provide a measurement from below to allow for more space surrounding the water supply part for additional components. Please note in the combination the cultivation bed is taught by Wang et al. 
Regarding claim 2, Wang et al. as modified by Golgotiu et al. teaches (references to Golgotiu et al.) wherein a bottom surface of the water supply part (16) and the water level sensor (66) are spaced apparat from each other (Fig. 8). 
Regarding claim 7, Wang et al. as modified by Golgotiu et al. teaches (references to Wang et al.) wherein the cultivation bed (37) comprises: an inlet (32) that is disposed at the cultivation bed (37) and positioned higher than the water supply part (59); and a water supply passage that fluidly connects the inlet to the water supply part (the inlet opening directly connects to the water supply part providing a water supply passage (see Figs. 10 and 11)). 
Regarding claim 8, Wang et al. as modified by Golgotiu et al. teaches (references to Wang et al.) wherein the cultivation container (39) defines an opening (43) that is configured to introduce the water stored in the water supply part into the cultivation container (39). 
Regarding claim 10, Wang et al. as modified by Golgotiu et al. teaches (references to Wang et al.) wherein the main body (1) includes a controller configured to control at least one of temperature, humidity, or an amount of light in the cultivation space (paragraph [0077] of machine translation discloses a temperature sensor (10) and a humidity sensor (11) and a controller (36) that controls both the temperature and  humidity within the main body). 
Regarding claim 12, Wang et al. discloses a plant cultivating apparatus (Fig. 7) comprising: a main body (1) that defines a cultivation space (space within the main body) and includes a door (2) configured to open or close the cultivation space; a water level sensor (44), a cultivation bed (37) that defines a receiving space (Figs. 10 and 11), and that includes a water supply part (59) that is disposed at a bottom surface of the cultivation bed (37) and configured to store water ((59) is a holding tank); and a cultivation container (39) that is disposed above the water supply part (59) of the cultivation bed (37), and wherein the water level sensor (44) is configured to measure an amount of the water stored in the water supply part of the cultivation bed (paragraph [0066] of machine translation), and is configured to, based on the amount of the water measured by the water level sensor being smaller than a predetermined value, allow water to be supplied to the water supply part of the cultivation bed (paragraph [0066] of machine translation).
Wang et al. does not explicitly disclose a shelf that is disposed at the cultivation space and includes the water level sensor; the cultivation bed disposed on the shelf.
Golgotiu et al. teaches a shelf (64) that is disposed at the cultivation space and includes the water level sensor (66); the water supply part (16) disposed on the shelf (64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. to include a shelf to place the cultivation bed, and to provide a water level sensor with the shelf as taught by Golgotiu et al. in order to provide a measurement from below to allow for more space surrounding the water supply part for additional components. Please note in the combination the cultivation bed is taught by Wang et al.
Regarding claim 13, Wang et al. as modified by Golgotiu et al. teaches (references to Golgotiu et al.) wherein the water level sensor (66) is configured to operate  based on the cultivation bed being disposed on the shelf (64) (see paragraph [0043] of machine translation).
Regarding claim 14, Wang et al. as modified by Golgotiu et al. teaches (references to Golgotiu et al.) wherein a bottom surface of the water supply part (16) and the water level sensor (66) are spaced apparat from each other (Fig. 8).
Regarding claim 19, Wang et al. as modified by Golgotiu et al. teaches (references to Wang et al.) wherein the cultivation bed (37) comprises: an inlet (32) that is disposed at the cultivation bed (37) and positioned higher than the water supply part (59); and a water supply passage that fluidly connects the inlet to the water supply part (the inlet opening directly connects to the water supply part providing a water supply passage (see Figs. 10 and 11)). 
Regarding claim 20, Wang et al. as modified by Golgotiu et al. teaches (references to Wang et al.) wherein the cultivation container (39) defines an opening (43) that is configured to introduce the water stored in the water supply part into the cultivation container (39).
Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103416292, machine translation attached) in view of Golgotiu et al. (CN 103747668, machine translation attached) and further in view of Park et al. (KR 20180080056, machine translation attached).
Regarding claim 3, Wang et al. as modified by Golgotiu et al. does not explicitly teach the plant cultivating apparatus further comprising: an elastic member that is disposed between the water level sensor and the shelf and supports the water level sensor on the shelf; wherein the elastic member is configured to bias the water level sensor against the shelf such that, based on the bottom surface of the water supply part of the cultivation bed coming into contact with the water level sensor, the water level sensor is lowered toward the shelf. 
Park et al. teaches an elastic member (115) that is disposed between the water level sensor and the support and supports the water level sensor on the support; wherein the elastic member (115) is configured to bias the water level sensor against the support such that, based on the bottom surface of the water supply part (130) coming into contact with the water level sensor, the water level sensor is lowered toward the support (Park et al. notes (see lines 1623-1625 of machine translation) that the position of the water level sensor may be arranged at any position as long as the water level of (130) can be sensed, i.e. along the bottom (130)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. with an elastic member as taught by Park et al. in order to help position the water level sensor in place with respect to the water supply part. Please note in the combination, the support is the shelf as taught by Golgotiu et al.
Regarding claim 5, Wang et al. as modified by Golgotiu et al. and Park et al. teaches (references to Golgotiu et al.) wherein the bottom surface of the water supply part (16) includes a pressurizing protrusion that protrudes downward (Fig. 11 shows protrusions downward from the bottom surface of (16)).
Regarding claim 15, Wang et al. as modified by Golgotiu et al. does not explicitly teach the plant cultivating apparatus further comprising: an elastic member that is disposed between the water level sensor and the shelf and supports the water level sensor on the shelf; wherein the elastic member is configured to bias the water level sensor against the shelf such that, based on the bottom surface of the water supply part of the cultivation bed coming into contact with the water level sensor, the water level sensor is lowered toward the shelf. 
Park et al. teaches an elastic member (115) that is disposed between the water level sensor and the support and supports the water level sensor on the support; wherein the elastic member (115) is configured to bias the water level sensor against the support such that, based on the bottom surface of the water supply part (130) coming into contact with the water level sensor, the water level sensor is lowered toward the support (Park et al. notes (see lines 1623-1625 of machine translation) that the position of the water level sensor may be arranged at any position as long as the water level of (130) can be sensed, i.e. along the bottom (130)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. with an elastic member as taught by Park et al. in order to help position the water level sensor in place with respect to the water supply part. Please note in the combination, the support is the shelf as taught by Golgotiu et al.
Regarding claim 17, Wang et al. as modified by Golgotiu et al. and Park et al. teaches (references to Golgotiu et al.) wherein the bottom surface of the water supply part (16) includes a pressurizing protrusion that protrudes downward (Fig. 11 shows protrusions downward from the bottom surface of (16)).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103416292, machine translation attached) in view of Golgotiu et al. (CN 103747668, machine translation attached) and Park et al. (KR 20180080056, machine translation attached) and further in view of Kim (KR 101398608, machine translation attached).
Regarding claim 4, Wang et al. as modified by Golgotiu et al. and Park et al. does not explicitly teach wherein the bottom surface of the water supply part includes an inclined surface. 
Kim teaches a bottom surface of a water supply part includes an inclined surface (111b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. and Park et al. with an inclined surface for the water supply part as taught by Kim in order to have a portion of the water supply part closer to the shelf for potential maintenance.
Regarding claim 16, Wang et al. as modified by Golgotiu et al. and Park et al. does not explicitly teach wherein the bottom surface of the water supply part includes an inclined surface. 
Kim teaches a bottom surface of a water supply part includes an inclined surface (111b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. and Park et al. with an inclined surface for the water supply part as taught by Kim in order to have a portion of the water supply part closer to the shelf for potential maintenance. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103416292, machine translation attached) in view of Golgotiu et al. (CN 103747668, machine translation attached) and in further view of Kincaid et al. (US 2020/0128761).
Regarding claim 6, Wang et al. as modified by Golgotiu et al. does not explicitly teach wherein the amount of water stored in the water supply part is measured based on a change in capacitance of the water level sensor. 
Kincaid et al. teaches a liquid detection sensor can be selected from a group consisting of a level sensor, an ultrasonic level sensor, optical level switch, a capacitance level sensor, a microwave/radar sensor, a vibrating or tuning fork sensor, a conductive sensor, a resistance sensor, a float switch sensor, and a bubbler sensor (paragraph [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. with a capacitance water level sensor as taught by Kincaid et al. as an alternate type of sensor to be used within the same field of endeavor.
Regarding claim 18, Wang et al. as modified by Golgotiu et al. does not explicitly teach wherein the amount of water stored in the water supply part is measured based on a change in capacitance of the water level sensor. 
Kincaid et al. teaches a liquid detection sensor can be selected from a group consisting of a level sensor, an ultrasonic level sensor, optical level switch, a capacitance level sensor, a microwave/radar sensor, a vibrating or tuning fork sensor, a conductive sensor, a resistance sensor, a float switch sensor, and a bubbler sensor (paragraph [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. with a capacitance water level sensor as taught by Kincaid et al. as an alternate type of sensor to be used within the same field of endeavor. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103416292, machine translation attached) in view of Golgotiu et al. (CN 103747668, machine translation attached) and in further view of Vogt (US 2005/0198898).
Regarding claim 9, Wang et al. as modified by Golgotiu et al. does not explicitly teach wherein the cultivation container includes a wick that includes a porous material configured to absorb water, wherein a lower end of the wick is disposed at the opening of the cultivation container, and wherein the wick extends upward such that an upper end of the wick is disposed inside the cultivation container. 
Vogt teaches the cultivation container includes a wick (27) that includes a porous material configured to absorb water (abstract, absorbent wick), wherein a lower end of the wick is disposed at the opening of the cultivation container (lower end of wick (27) is through the opening (17) in the bottom of the cultivation container (31)), and wherein the wick extends upward such that an upper end of the wick is disposed inside the cultivation container (upper end of wick (27) is disposed inside the cultivation container (31)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. as modified by Golgotiu et al. with a wick to absorb water as taught by Vogt in order to help separate the water reservoir from the soil and plant root, and to impede water evaporation (Vogt: paragraph [0026]).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103416292, machine translation attached) in view of Golgotiu et al. (CN 103747668, machine translation attached) and in further view of Colless et al. (US 8234812).
Regarding claim 11, Wang et al. as modified by Golgotiu et al. does not explicitly teach the plant cultivating apparatus further comprising: a rail configured to couple the cultivation bed to the shelf, wherein the cultivation bed is configured to slide on the shelf along the rail. 
Colless et al. teaches a rail (70) configured to couple the cultivation bed to the shelf (60), wherein the cultivation bed (30) is configured to slide on the shelf along the rail (col. 7, line 66 – col. 8, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus of Wang et al. modified by Golgotiu et al. with a rail as taught by Colless et al. in order to allow for access of the cultivation bed by a user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643